SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

806
CA 15-02109
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


MELISSA LAZAR, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

BARRY D. LAZAR, DEFENDANT-APPELLANT.


SHELDON B. BENATOVICH, WILLIAMSVILLE (JAMES P. RENDA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered March 25, 2015. The order, among other
things, modified the amount of monthly maintenance to be paid by
defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court